Motion Granted; Dismissed and Memorandum Opinion filed May 17, 2012.




                                         In The

                          Fourteenth Court of Appeals
                                    ____________

                                  NO. 14-11-00897-CR
                                    ____________

                          JOHN JAMES CREEL, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 56th District Court
                             Galveston County, Texas
                         Trial Court Cause No. 06CR1228


                            MEMORANDUM OPINION

      A written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this court. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.


                                     PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).